                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                      MEMORANDUM DECISION AND
                         Plaintiff,                   ORDER GRANTING DEFENDANT’S
                                                      MOTION FOR EARLY TERMINATION
v.                                                    OF SUPERVISED RELEASE

JENNIFER MEGAN CLEMENT,
                                                      Case No. 1:14-CR-17 TS
                         Defendant.
                                                      District Judge Ted Stewart



        This matter is before the Court on Defendant’s Motion for Early Termination of

Supervised Release. For the reasons discussed below, the Court will grant the Motion.

                                           I. BACKGROUND

        On June 9, 2014, Defendant pleaded guilty to possession with intent to use five or more

identification documents. On October 14, 2014, Defendant was sentenced to a term of 24

months in the custody of the Bureau of Prisons, to be followed by 36 months of supervised

release.

        Defendant began her term of supervision on January 25, 2017. In her Motion, Defendant

represents that she has complied with the terms of her supervised release, remained drug free,

obtained employment, and made overall improvements in her life. Consultation with

Defendant’s supervising officer confirms that she has done well on supervision. The government

was provided notice of the Motion, has had a reasonable opportunity to object, and has not done

so. 1


        1
            See Fed. R. Crim. P. 32.1(c)(2)(C).


                                                  1
                                         II. DISCUSSION

       18 U.S.C. § 3583(e) permits the Court to terminate supervised release at any time after a

defendant has completed at least one year of supervised release, but prior to completion of the

entire term, if the Court is satisfied that such action is (1) warranted by the conduct of an

offender and (2) is in the interest of justice. In making this determination, the Court is directed

to consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable.

       Having considered these factors, reviewed the docket and case file, and consulted with

Defendant’s supervising officer, the Court finds that early termination of Defendant’s term of

supervised release is both warranted by the conduct of the offender and in the interest of justice.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Early Termination of Supervised Release

(Docket No. 521) is GRANTED. It is further

       ORDERED that Defendant’s term of supervised release shall be terminated effective

immediately and this case shall be closed.

       DATED this 4th day of March, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                  2
